DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 15/264,802 filed 14 September 2016. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/218,701 filed 15 September 2015.

Examiner’s Note
Applicant's amendments and arguments filed 22 December 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 22 December 2020, it is noted that claim 79 is newly added and find support in the specification at pg 15, ¶8. No new matter has been added.

Terminal Disclaimer
The terminal disclaimer filed on 22 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the 10,561,766 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Status of the Claims
Claims 1-7, 10, 12, 15, 17, 23, 29, 33, 35, 42, 52-58, 61, 63, 66, 69, 71, and 79 are pending.
Claims 1-7, 10, 12, 15, 17, 23, 29, 33, 35, 42, 52-58, 61, 63, 66, 69, 71, and 79 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 12, 15, 17, 23, 29, 33, 35, 42, 52-58, 63, 66, 69, 71, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0104383; effectively filed 24 April 2015 and available under 35 USC 102a2).
The Applicant claims, in claim 1, a medical device having a coating layer wherein the coating consists of i) paclitaxel, ii) a urea or urea derivative, and iii) succinic acid, glutaric acid, or caffeine. In claims 2-5, the components are narrowed to specific species. Claims 6-7 define the urea using a markush structure. In claim 12, the agents are present in the coating in 10-95% (paclitaxel) and 1-95% for the other agents. Claim 15 requires the coating layer to be formed by evaporation and claim 17 defines the 
Wang teaches a medical device coating formulation including a drug and additives that enhance absorption of the drug into tissues of the body lumens [0012]. The device is useful for delivery of a drug into a target site to inhibit restenosis [0102]. The device can be a porous balloon catheter [0015]. Regarding the additive, suitable additives are caffeine and (2-hydroxyethyl)urea or combinations thereof [0020]. The drug can be selected from the group comprising paclitaxel, which is hydrophobic and therefore poorly water-soluble [0068]. The ratio of therapeutic agent to coating layer is about 0.05 to about 20 [0088]. After coating the medical device, the coated balloon is subjected to drying to evaporate the solvent [0188]. The coating layers of Wang are ethylene oxide sterilized, thus implying stability to ethylene oxide [0226]. In one example, the amount of paclitaxel ranges from 50-150 mg and the amount of additive (caffeine) ranges from 25-300 mg [0215].

The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not provide any motivation to select this specific combination of paclitaxel, caffeine, and (2-hydroxyethyl)urea, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of therapeutic agents and additives from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition consisting only of paclitaxel (14-86%), caffeine (14-86%), and (2-hydroxyethyl)urea (14-86%) would have been obvious as no additional agents are taught as being required by Wang.
Regarding claims 33 and 35, these claims recite functional properties of the composition as claimed. The prior art renders obvious the coating composition which consists of paclitaxel, caffeine, and (2-hydroxyethyl)urea, which reads on the instant claims. As such, the properties of the prior art composition are presumed to be the same as claimed. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and Applicant's own disclosure supports the suitability of the 
Regarding claim 42, it would have been obvious to use the coated medical device of Wang in a method of treating or preventing restenosis due to the teachings of Wang that paclitaxel is useful for this exact purpose.
Regarding claim 71, Wang teaches preparing the coating by combining the recited agents including paclitaxel and at least one additive, coating a device, and evaporating the solvent. 
Regarding claim 79, although Wang teaches that surfactants improves drug compatibility, it is still considered an optional component and is therefore not required in the composition of Wang [0153].
As such, claims 1-7, 12, 15, 17, 23, 29, 33, 35, 42, 52-58, 63, 66, 69, 71, and 79 are obvious in view of the above prior art.

Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 9-10 of their remarks, that there is no motivation in Wang to combine (2-hydroxyethyl)urea and caffeine from among the laundry list of alternatives.
In response, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft. 

The Applicant argues, on pages 9-10 of their remarks, that they have unexpectedly found that when ingredients (ii) and (iii) are used in combination as compared to urea alone that the device has a higher paclitaxel uptake in tissue and higher paclitaxel retention on the spent stent-graft. The Applicants point to Examples 1 and 6, for example, in the specification.
In Examples 1 and 6, four compositions are prepared wherein each comprises paclitaxel (95 mg), acetone, and water. The first three comprise ethyl urea and individually comprise caffeine, succinic acid, and glutaric acid. The fourth composition comprises only urea but notably comprises a smaller amount of paclitaxel (80 mg). The mean paclitaxel uptake (g/g tissue) is reported and each of compositions 1a-1c have more than double the uptake than 1d. However, because the amount of paclitaxel used in the control group (1d) is already lower, it is unclear how a measurement of mass rather than percent released can be used to compare the control and the experimental .

Claims 1-7, 10, 12, 15, 17, 23, 29, 33, 35, 42, 52-58, 61, 63, 66, 69, 71 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0104383; effectively filed 24 April 2015 and available under 35 USC 102a2) in view of Park et al. (US 2003/0031715).
See above for a description of the claims. Claims 10 and 61 narrow the urea to components such as ethylurea.
Wang, as applied supra, is herein applied for the same teachings in its entirety in regards to the teaching of a porous medical device coated with a composition consisting of paclitaxel and at least one additive selected from the group comprising caffeine and (2-hydroxyethyl)urea.
Wang does not teach using a urea such as ethylurea.
Park teaches a solution for improving the water solubility of poorly soluble drugs such as paclitaxel (abstract). It is disclosed that mixing paclitaxel with aliphatic derivatives of urea are effective at increasing the solubility of paclitaxel [0078]. Neat urea, however, is not enough for effective hydrotropy [0078]. Any of butylurea, ethylurea, or methylurea, however, all increase the water solubility of paclitaxel, at least at 3.5M concentration, as compared to paclitaxel without any additive [0078] (Table 2).
It would have been prima facie obvious to include ethylurea in the composition of Wang since Wang teaches that paclitaxel is poorly water soluble. Inclusion of ethylurea, which Park explicitly teaches improves solubility of paclitaxel, would have been an obvious modification of Wang based on the benefit to be achieved. The ethylurea is responsible for achieving an improvement in solubility and Park tested it at 3.5 M, thus the amount used is considered a result effective variable. That being said and in lieu of .                                                   

Response to Arguments
As applicants have advanced no arguments in addition to those rebutted above, this rejection stands for the reasons set forth by the examiner above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613